Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claims 53 and 70 are objected to because of the following informalities:
In claim 53, line 2, “valve” should be --value--.  
In claim 70, line 9, “second pump” should be --second hydraulic pump--.
In claim 70, line 10, “first pump” should be --first hydraulic pump--.
In claim 70, line 10, “second pump” should be --second hydraulic pump--.
In claim Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fluid displacement assembly” in claims 50, 62, 63, 66, 70 and 72.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62, 63, 69 and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 recites the limitation "each integrated pump assembly" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Only one integrated pump assembly is claimed (claim 50), so it is not clear what other integrated pump assembly is being claimed.
Claim 63 recites the limitation "each of the integrated pump assemblies" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Only one integrated pump assembly is claimed (claim 50), so it is not clear what other integrated pump assembly is being claimed.
Claim 69 recites the limitation "the hydraulic pump" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear which pump, the first (claim 66), second (claim 66), or some other pump is being claimed.
Claim 71 recites the limitation "the hydraulic pump" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear which pump, the first (claim 70), second (claim 70), or some other pump is being claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50, 61, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Gomm et al. (WO2014074713) in view of Kaempe (6,979,185).  Gomm et al. discloses (claim 50) a linear actuator system with a linear actuator 190, at least one integrated pump assembly 130, the at least one integrated pump assembly 130 to provide fluid to operate the linear actuator 190, each integrated pump assembly including a pump 130 with at least one fluid driver comprising a prime mover 120 and a fluid displacement assembly 130 to be driven by the prime mover 120 such that fluid is transferred from a first port (bottom port of 130 as depicted) of the pump to a second port (top port of 130 as depicted) of the pump and to the linear actuator 190, a first valve assembly 170,180 in fluid communication with the pump 130 and disposed on an upstream side of the first port, and a second valve assembly 180,170 in fluid communication with the pump and disposed on a downstream side of the second port, and a controller 140 that establishes at least one of a speed and a torque (page 6, lines 1-13) of the at least one prime mover to exclusively adjust at least one of a flow and a pressure in the linear actuator system to an operational set point, (claim 61) the controller 140 includes a plurality of operational modes including at least one of a flow mode (page 4, lines 1-2), a pressure mode (page 3, lines 30-31), and a balanced mode, (claim 62) the prime mover 120 of the fluid driver in the integrated pump assembly 130 is controlled so as to synchronize contact between the respective fluid displacement assemblies 130.  See Gomm et al. page 3, lines 30-31, page 4, lines 1-2, page 6, lines 14-23, page 7, line 21 – page 8, line 8, and page 8, line 18 - page 9, line 2.  Gomm et al. does not disclose that the pump assembly is conjoined with the linear actuator.
Kaempe teaches for an electro-hydraulic actuator assembly with a pump assembly 1a,2a (prime mover 1a, fluid driver/displacement assembly 35,40,42) conjoined to a linear actuator (3,4) along a longitudinal axis of the linear actuator.
Since Gomm et al. and Kaempe are both in the same field of endeavor the purpose disclosed by Kaempe would have been recognized in the pertinent art of Gomm et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to substitute one pump/actuator arrangement for the other to achieve a predictable result of operating an electro-hydraulic actuator.

Claims 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Gomm et al and Kaempe as applied to claim 50 above, and further in view of Ho (7,191,593).  Regarding claim 51, Gomm et al. discloses all of the claimed subject matter except for the at least one integrated pump assembly is a first integrated pump assembly and a second integrated pump assembly, wherein the first integrated pump assembly and the second integrated pump assembly are arranged in a parallel flow configuration.  However, Ho teaches for a first and second integrated pump assembly 104,138 arranged in a parallel flow configuration (FIG. 3) for the purposes of providing backup should one integrated pump assembly fail (col. 2, line 43).  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to add a second integrated pump assembly to Gomm et al. in a parallel flow configuration for the purposes of providing backup should one integrated pump assembly fail. 
Regarding claims 52-55, Ho further teaches that either the first or second integrated pump assembly 104,138 is set up as a lead pump assembly (primary) and the other of the first or second integrated pump assembly 104,138 is set up as lag pump assembly (backup), wherein an operation of the lag pump assembly is based on a flow of the lead pump assembly reaching a predetermined flow value, an operation of the lag pump assembly is based on the lead pump assembly experiencing a mechanical or electrical problem (col. 2, line 43), and the lead pump assembly and the lag pump assembly have a same load capacity (they are discloses as one being capable as being a replacement for the other as a back-up and therefore have the same load capacity).

Claims 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Gomm et al and Kaempe as applied to claim 50 above, and further in view of NEUDORF BLAKE ROBERT et al. CA 2236535 A1, hereinafter Neudorf.  Gomm et al. discloses all of the claimed subject matter except for the at least one integrated pump assembly is a first integrated pump assembly and a second integrated pump assembly, and wherein the first integrated pump assembly and the second integrated pump assembly are arranged in a serial flow configuration.  
Neudorf teaches for (claim 58) a hydraulic system comprising a hydraulic actuator (28), a first hydraulic pump assembly (24), a second hydraulic pump assembly (42), the first pump assembly and the second pump assembly arranged in a serial flow configuration (depicted in series) to provide hydraulic fluid to operate the hydraulic actuator (via line 26b) for the purposes of boosting the hydraulic pressure to operate the hydraulic actuator (Abstract).
Regarding claims 59 and 60, Neudorf further discloses a controller establishing at least one of a current and a speed of a downstream pump assembly of the first and second integrated hydraulic pump assemblies to adjust the at least one of a flow and a pressure in the hydraulic system to the operational set point and regulating a flow of an upstream pump assembly of the first and second integrated hydraulic pump assemblies in relation to a flow of the downstream pump assembly for the purposes of boosting the hydraulic pressure to operate the hydraulic actuator (Abstract).


Claims 66-68, 69, as far as it is definite, and 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Gomm et al. (WO2014074713) in view of Ho (7,191,593).  Gomm et al. discloses (claim 66 and 70) a method for controlling a fluid flow in a hydraulic system, the hydraulic system including a first hydraulic pump that provides hydraulic fluid to a linear hydraulic actuator that controls a load and at least one prime mover and a fluid displacement assembly to be driven by the at least one prime mover, the method comprising initiating operation of the first hydraulic pump; and establishing at least one of a speed and a torque of the first hydraulic pump to exclusively adjust at least one of a fluid flow and a pressure in the hydraulic system to an operational set point, wherein (claims 69 and 71) the operation of the first hydraulic pump is initiated in a closed-loop system.  Gomm et al. does not disclose a second hydraulic pump configured in a parallel flow configuration with the first hydraulic pump and placing the first hydraulic pump in a lead mode and the second hydraulic pump in a backup mode.
As stated above, Ho teaches for a first and second hydraulic pump assembly 104,138 arranged in a parallel flow configuration (FIG. 3) and placing the first hydraulic pump 104 in a lead mode and the second hydraulic pump 138 in a backup mode for the purposes of providing backup should one integrated pump assembly fail (col. 2, line 43).  
Since Gomm et al. and Ho are both in the same field of endeavor the purpose disclosed by Ho would have been recognized in the pertinent art of Gomm et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to add a second hydraulic pump to Gomm et al. in a parallel flow configuration and place the first hydraulic pump 104 in a lead mode and the second hydraulic pump 138 in a backup mode for the purposes of providing backup should one integrated pump assembly fail.
Regarding claims 67 and 68, Ho further teaches for initiating operation of the second pump when the first pump has reached a predetermined flow value, and initiating operation of the second pump when the first pump has experienced a mechanical or electrical problem; and establishing at least one of a speed and a torque of the second hydraulic pump to exclusively adjust at least one of a fluid flow and a pressure in the hydraulic system to an operational set point.

Claims 72 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Gomm et al in view of Neudorf.  Gomm et al. discloses (claim 66 and 70) a method for controlling a fluid flow in a hydraulic system, the hydraulic system including a first hydraulic pump that provides hydraulic fluid to a linear hydraulic actuator that controls a load and at least one prime mover and a fluid displacement assembly to be driven by the at least one prime mover, the method comprising initiating operation of the first hydraulic pump; and establishing at least one of a speed and a torque of the first hydraulic pump to exclusively adjust at least one of a fluid flow and a pressure in the hydraulic system to an operational set point.  Gomm et al. does not disclose a second hydraulic pump in a serial flow configuration.
As stated above, Neudorf teaches for a hydraulic system comprising a hydraulic actuator (28), a first hydraulic pump assembly (24), a second hydraulic pump assembly (42), the first pump assembly and the second pump assembly arranged in a serial flow configuration (depicted in series) to provide hydraulic fluid to operate the hydraulic actuator (via line 26b) for the purposes of boosting the hydraulic pressure to operate the hydraulic actuator (Abstract).
Since Gomm et al. and Neudorf are both in the same field of endeavor the purpose disclosed by Neudorf would have been recognized in the pertinent art of Gomm et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to include a second hydraulic pump in a serial flow configuration for the purposes of boosting the hydraulic pressure to operate the hydraulic actuator.

Allowable Subject Matter
Claims 56 and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvement comprises (claim 56) the lead pump assembly and the lag pump assembly having different capacities.
Claim 63 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745                                                                                                                                                                                                        September 10, 2022